Title: To George Washington from John Hopkins, 10 April 1789
From: Hopkins, John
To: Washington, George



Sir
Richmond April 10 1789

Having been the Loan Officer of the United States in the State of Virginia since the Year 1780, by appointment of the Legislature—and by subsequent arrangments of Congress, not only continued in that Office, but honored in the Year 1785 with an additional appointment of receiver of Continental Taxes within the State, my Views and habits have been formed on the expectaton of holding the Office so long as it may be necessary to the public Interest to continue it, & so long as my conduct shall entitle me to the approbation of Government.
Should it be deemed proper to continue the Office, either under the present arrangments, or with some modifications, I conceive it incumbent on me to communicate to the President of the United States my wishes on this subject, least my silence

may be construed the effect of an inclination to withdraw from public business.
Trusting entirely to my Conduct as a servant of the United States, which may be fully known from the Honble Board of Treasury, I feel a perfect confidence that no application whatever will come before the president of the United States, supported with little pretentions, than that of a public servant whose discharge of the trust reposed in him he ventures to say has Uniformly received the approbation of those under whom he acted. I have the honor to be Sir with the most profound respect the presidents most obedient & Most humble servant

Jno. Hopkins

